DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 46, 14, 131, 12, 159.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “220” has been used to designate both inlet header first layer and outlet header portion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
The drawings are objected to because in Figure 2, reference character #114 appears to be in error, perhaps for reference character #144.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
Claim 11 is objected to because of the following informalities:  “steam, valve” appears to be in error for “steam valve”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the hydrophobic hollow fiber membrane”.  There is insufficient antecedent basis for this limitation in the claim.  Since this limitation is introduced in claim 5, the limitation in claim 1 has been interpreted as “the hydrophobic membrane” consistent with the remainder of the claim.  Claims 2-12 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webbon (US 4,007,601) in view of Doh et al. (US 2007/0144716).  
Regarding claim 1, Webbon discloses An evaporator (see at least Figure 1, evaporator/sublimator #10), comprising: a housing (see at least Figure 1, casing #12) with an inlet (see at least Figure 1, inlet at base of inlet tube #54) and an outlet (see at least Figure 1, outlet #80); a membrane contained within the housing and fluidly coupling the inlet to the outlet (see at least column 4, lines 8-25; column 4, lines 50-52); and a conduit fluidly extending along the housing and fluidly coupling the inlet to the membrane to heat the housing with water introduced through the inlet of the housing prior to communication of the water to the membrane (see at least see at least Figure 1, inlet tube #54 with ports #56 extending along the interior of the casing #12, thus fluidly coupling the inlet to the porous membrane tubes #68 and also warming the casing #12 prior to such communication).
Webbon does not disclose that the membrane is a hydrophobic membrane.
Doh et al. teaches another evaporator having a membrane wherein the membrane is a hydrophobic membrane (see at least paragraph [0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the evaporator of Webbon with a hydrophobic membrane, as taught by Doh et al., to improve the evaporator of Webbon by ensuring that the liquid and vapor phases remain on opposite sides of the membrane wall (see at least Webbon column 4, lines 53-56; Doh et al. paragraph [0069]).
Regarding claim 2, Webbon further discloses wherein the housing has an interior surface (see at least Figure 1, casing #12 has an interior), and wherein the conduit is thermally coupled to the interior surface of the housing (see at least Figures 1 and 2, the inlet tube #54 is thermally coupled to the interior surface of the housing via fluid passage through and around the porous membrane tubes #68 as well as through the portions in direct contact with the casing #12).
Regarding claim 3, Webbon further discloses wherein the conduit is connected to the housing by a bond, a weld, a clamp, or a fastener (see at least column 3, lines 49-57).
Regarding claim 4, Webbon further discloses wherein the conduit and the housing are integrally formed as a conduit portion and a housing portion in a solid, one-piece housing/conduit body (see at least column 3, lines 49-57: once assembled, the conduit and the housing will be integrally formed as a conduit portion and a housing portion in a solid, one piece housing/conduit body). Alternatively, to the extent that “integrally formed in a solid, one-piece housing/conduit body” could be considered to require that the housing and conduit are always a single piece, Examiner notes that based on Applicant’s disclosure of both one-piece and multiple-piece housing/conduit body embodiments, it appears that Applicant’s invention would perform equally well with the combined integrally formed in a solid, one-piece housing/conduit body structure of Webbon or with one-piece construction.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the conduit and housing of Webbon with integrally formed in a solid, one-piece housing/conduit body, since making integral what was formerly multiple pieces has been held to be a matter of routine design choice (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection 
Regarding claim 5, Webbon as modified by Doh et al. further discloses wherein the hydrophobic membrane is a hydrophobic hollow fiber membrane (see at least Doh et al. paragraph [0069]).  Webbon does not disclose and the evaporator further includes an inlet header fluidly coupling the conduit to the hydrophobic hollow fiber membrane.
However, it is noted that there are a finite number of options available to one having ordinary skill in the art for constructing an evaporator.  In this regard, it is noted that Doh et al. further teaches and the evaporator further includes an inlet header fluidly coupling the conduit to the hydrophobic hollow fiber membrane (see at least paragraphs [0040]-[0042]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the evaporator of Webbon with and the evaporator further includes an inlet header fluidly coupling the conduit to the hydrophobic hollow fiber membrane, as taught by Doh et al., since such provision is a suitable and known provision for coupling an inlet conduit to the heat exchange media within an evaporator (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such provision would provide the benefit of allowing for a buffer upstream of the heat exchange media, thus preventing damage to the evaporator.  
Regarding claim 6, Webbon as modified by Doh et al. further discloses wherein the inlet header is seated on the housing and fixed thereto by a bond, a weld, a clamp, or a fastener (see at least paragraphs [0040]-[0042]).
Regarding claim 7, Webbon in view of Doh et al. further discloses wherein the outlet header and the housing are integrally formed as an outlet header portion and a housing portion in a solid, one- piece housing/conduit body (see at least Doh et al. paragraphs [0040]-[0042]: once assembled, the inlet header and the housing will be integrally formed as an inlet header portion and a housing portion in a solid, one piece housing/conduit body). Alternatively, to the extent that “integrally formed in a solid, one-piece housing/conduit body” could be considered to require that the housing and header are always a single piece, Examiner notes that based on Applicant’s disclosure of both one-piece and multiple-piece housing/conduit body embodiments, it appears that Applicant’s invention would perform equally well with the combined integrally formed in a solid, one-piece housing/conduit body structure of Webbon in view of Doh et al. or with one-piece construction.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the header and housing of Webbon in view of Doh et al. with integrally formed in a solid, one-piece housing/conduit body, since making integral what was formerly multiple pieces has been held to be a matter of routine design choice (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."): in this case, as discussed above, Applicant discloses one-piece and multiple-piece housing/conduit body embodiments, thus making the limitation non-critical to Applicant’s invention, though Examiner notes that a single piece would provide the predictable benefit of eliminating a sealing surface that could be subject to leaking.  

Regarding claim 8, Webbon as modified by Doh et al. further discloses further comprising an outlet header fluidly coupling the hydrophobic hollow fiber membrane to the outlet (see at least Figure 1, region between outlets #78/support plate #66 and outlet #80; column 3, lines 25-37; column 3, line 58 through column 4, line 7).
Regarding claim 9, Webbon further discloses wherein the outlet header is seated on the housing and is fixed thereto by a bond, a weld, a clamp, or a fastener (see at least column 3, lines 25-37; column 3, line 58 through column 4, line 7).  
Regarding claim 10, Webbon further discloses wherein the outlet header and the housing are integrally formed as an outlet header portion and a housing portion in a solid, one- piece housing/conduit body (see at least column 3, lines 25-37; column 3, lines 58 through column 4, line 7: once assembled, the outlet header and the housing will be integrally formed as an outlet header portion and a housing portion in a solid, one piece housing/conduit body). Alternatively, to the extent that “integrally formed in a solid, one-piece housing/conduit body” could be considered to require that the housing and header are always a single piece, Examiner notes that based on Applicant’s disclosure of both one-piece and multiple-piece housing/conduit body embodiments, it appears that Applicant’s invention would perform equally well with the combined integrally formed in a solid, one-piece housing/conduit body structure of Webbon or with one-piece construction.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the header and housing of Webbon with integrally formed in a solid, one-piece housing/conduit body, since making integral what was formerly multiple pieces has been held to be a matter of routine design choice (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection 
Regarding claim 11, Webbon as modified by Doh et al. further discloses further comprising an orifice or a steam valve seated in the housing (see at least Webbon Figure 1, outlet port #84; column 4, lines 10-12; column 4, lines 42-43), wherein the hydrophobic membrane is in fluid communication with an external environment outside the housing by the orifice or steam, valve (see at least column 4, lines 10-12; column 4, lines 42-43).
Regarding claim 12, Webbon further discloses further comprising a feedwater source fluidly coupled to the outlet of the housing by the inlet of the housing (see at least column 4, lines 8-25: water entering the unit from outside the unit is indicative of a feedwater source fluidly coupled to the outlet via the inlet).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763